EXHIBIT 10.15

REPLACEMENT
PROMISSORY NOTE

$3,000,000.00
May 19, 2000

 

     FOR VALUE RECEIVED, the undersigned, Michael S. Jeffries, promises to pay
to the order of Abercrombie & Fitch Co., a Delaware corporation, the principal
sum of Three Million Dollars ($3,000,000.00), with interest thereon at the rate
of six and one-half percent (6.5%) per annum, said principal and all accrued
interest thereon being payable in full on May 18, 2001.

     The undersigned reserves the privilege of prepaying all or a portion of the
principal balance hereof at any time without penalty.

     All persons now or hereafter liable for the principal amount due on this
Note or any part hereof do expressly waive presentment for payment, notice of
dishonor, protest and notice of protest and agree that the time for the payment
of this Note may be extended without releasing or otherwise affecting their
liability on this Note, or any other security agreements or guarantees, if any,
securing this Note.

     This Note was signed at Reynoldsburg, Ohio and shall be construed in
accordance with and governed by the provisions of the laws of the State of Ohio.
Any failure of Abercrombie & Fitch Co. or the legal holder hereof to exercise
any option herein provided upon default shall not constitute a waiver of the
right to exercise such option in the event of any continuing or subsequent
default. The undersigned hereby agrees that the maturity of all or any part of
the indebtedness evidenced hereby may be postponed or extended without prejudice
to his liability on this Promissory Note.

     If any provision of this Note is illegal, or hereafter rendered illegal, or
is for any other reason void, voidable or otherwise unenforceable or invalid, or
hereafter rendered void, voidable or otherwise unenforceable or invalid, the
remainder of this Note shall not be affected by, but shall be construed as if it
does not contain such provision.

     This Replacement Note constitutes a replacement of, and substitute for, the
Promissory Note, dated as of November 17, 1999, executed by the undersigned and
payable to the order of Abercrombie & Fitch in the principal amount of One
Million Five Hundred Thousand Dollars ($1,500,000) (the "Original Note"). This
Replacement Note evidences the increase in amount of the repayment obligations
of the undersigned and the extension of the term of the Note. Upon the
undersigned's execution of this Replacement Note, Abercrombie & Fitch shall mark
the Original Note "Cancelled".

  /S/ Michael S. Jeffries    


--------------------------------------------------------------------------------

    Michael S. Jeffries    